Citation Nr: 0841776	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  02-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee injury.

2.  Entitlement to a disability rating in excess of 10 
percent for thoracolumbar spine scoliosis.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophegal reflux disorder with hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to May 1997, 
including a period of service in the Southwest Asia theater 
of operations from October 1990 to April 1991.

This case was previously before the Board in August 2007.  At 
that time, two additional issues, involving claims of service 
connection for heartburn and for diarrhea, were also on 
appeal.  By way of a January 2008 rating decision, the RO/AMC 
granted both of those service connection claims.  Thus, those 
issues are no longer on appeal.

The claims remaining on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In addition, a new issue has entered appellate status since 
the Board's August 2007 remand.  The issue of entitlement to 
a disability rating in excess of 10 percent for 
gastroesophegal reflux disorder with hiatal hernia arises 
from the RO's January 2008 rating decision granting service 
connection for that disability.  In April 2008, the RO/AMC 
received the veteran's notice of disagreement initiating an 
appeal for assignment of a higher initial disability rating.  
However, this issue has not yet been developed for appellate 
status, and the claims-file does not reflect that a statement 
of the case has been issued in that matter.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for gastroesophegal reflux disorder with 
hiatal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right knee 
injury is manifested by pain, tenderness, and crepitus, but 
without flexion limited to 30 degrees or less; there is no 
limitation of extension, ankylosis, or frequent episodes of 
"locking" and effusion into the joint.

2.  The veteran's service-connected disability of the 
thoracolumbar spine is manifested by pain and moderate 
limitation of lumbar spinal motion, but without severe 
limitation of motion; severe intervertebral disc syndrome; 
severe lumbosacral strain; forward flexion limited to 30 
degrees or less; ankylosis; or incapacitating episodes of at 
least four weeks over the past 12 months.

3.  The veteran's service-connected degenerative disc disease 
of the cervical spine is manifested by pain and limitation of 
motion, but without moderate limitation of motion; moderate 
intervertebral disc syndrome; forward flexion limited to 30 
degrees or less; ankylosis; combined range of motion of the 
cervical spine limited to 170 degrees; or incapacitating 
episodes of at least two weeks over the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for residuals of right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261 (2008).

2.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the veteran's service-
connected disability of the thoracolumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective 
through September 25, 2003), Diagnostic Code 5293 (prior to 
September 23, 2002), Diagnostic Code 5293 (effective from 
September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (prior to September 
23, 2002), Diagnostic Code 5293 (effective from September 23, 
2002, and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Most recently in a letter sent in 
October 2007, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of this case and 
the issuance of the July 2008 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the effectively timely October 2007 
VCAA letter, among others, provided notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

With regard to the increased rating claims on appeal, the 
Board believes that the record persuasively demonstrates that 
the veteran has actual knowledge of the information necessary 
to substantiate the veteran's claim.  In various 
communications as well as in information imparted to medical 
care personnel, the veteran has reported the impairment of 
daily activities and employment resulting from the service-
connected right knee, thoracolumbar spine, and cervical spine 
disabilities.  The veteran has consistently reported the 
impact of pain associated with these disabilities, and also 
reported the degree of resulting impairment on certain daily 
activities such as driving and sitting.  He has also reported 
the degree of impairment on employment.  Further, the Board 
notes that the veteran is represented by a national service 
organization, and it is appropriate to assume that the 
veteran's representative included pertinent information 
concerning the elements of the claim in its guidance to the 
veteran.

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded multiple VA examinations to 
evaluate his disabilities on appeal; most significantly a 
November 2007 VA examination report is now of record 
following the Board's August 2007 remand to accomplish 
adequate medical development in this case.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes at the outset that, for reasons discussed in 
more detail in the Board's August 2007 remand, the Board is 
unable to extract a clear meaning for the reported medical 
findings in the June 2006 VA examination report.  In the 
Board's view, the statements appear to be affected by an 
error in generating the report and are possibly contradictory 
or unreliable as presented; they fail to clearly depict the 
degree of additional functional loss attributed to pain on 
repetitive motion.  Without clarity regarding this medical 
data, the Board is unable to properly apply the diagnostic 
criteria applicable to the veteran's disabilities on appeal.  
Following the August 2007 remand, a new and adequate VA 
examination was conducted with a correspondingly probative 
report added to the record.

In light of the newly developed November 2007 VA examination 
report, the record now contains medical evidence setting 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations.  The Board now finds the available medical 
evidence to be sufficient for rating purposes.  

VA and private medical treatment records have also been 
reviewed, but do not generally provide the types of detailed 
information concerning the severity of the veteran's 
thoracolumbar spine disability, cervical spine disability, 
and right knee disability for rating purposes.  The Board's 
discussion below focuses upon the probative medical evidence 
presented from the detailed examination findings developed in 
connection with this appeal, and the Board notes that 
additional medical evidence of record does not pertinently 
contradict the detailed findings discussed below.

Residuals of Right Knee Injury

The veteran is seeking an increased rating for his service-
connected residuals of a right knee injury.  The RO has rated 
the veteran's service-connected right knee disability as 10 
percent disabling under Diagnostic Code 5299-5257.  Under 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability of the 
knee, a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee, and a maximum 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.

Turning to the remaining Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a 10 percent rating is warranted where 
flexion is limited to 45 degrees and a rating of 20 percent 
rating is warranted for flexion limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability rating is 
allowed where extension is limited to 10 degrees and a 20 
percent disability rating is allowed when extension of the 
leg is limited to at least 15 degrees.  See 38 C.F.R. § 
 4.71(a), Diagnostic Codes 5256 through 5261.  Normal 
extension and flexion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally AOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The November 2007 VA examination report diagnosed "medial 
collateral ligament sprain right knee, resolved without 
residual instability" and "History of right patellar 
fracture with residual findings of persistent radiolucent 
line consistent with congenital bipartite patella rather than 
fracture."  Physical examination of the knee revealed 
"well-localized tenderness along the superior aspect of the 
right quadriceps insertion on its patella.  There is a mild 
effusion of approximately 20 cc without synovitis."  Range 
of motion testing showed "Active range of motion in both 
knees is zero to 140 degrees with a painful arc on the right 
from 100 to 140 degrees of flexion.  Motions were performed 
times three."  McMurray's test was "negative for meniscal 
pathology along the medical or lateral joint lines."  
Additionally, "Patellar compression test is positive for 
increase in pain and Lachman's test is negative for anterior 
cruciate ligament instability and collateral ligaments are 
normal and intact."  The examiner reported "[t]wo plus 
patellofemoral crepitus is noted particularly from 60 to 100 
degrees of flexion in the right knee."  X-ray of the right 
knee revealed the information noted in the diagnosis 
discussed above, as well as "[m]ild to moderate degenerative 
changes are noted in the medial and patellofemoral 
compartments and x-rays taken today are compared with films 
taken in 10/04 and are essentially the same."

The Board notes that the December 2004 VA examination report 
shows range of motion in the right knee from 0 to 120 
degrees, accounting for functional limitation of pain at the 
120 degrees position.  No other variety of functional 
limitation was found.  Crepitus was noted, but Drawer and 
McMurray's tests were within normal limits.  To the extent 
that the Board is able to interpret the June 2006 VA 
examination reports, essentially similar findings appear to 
be reflected, with additional notations that anterior and 
posterior cruciate ligament stability tests were normal, and 
the medical and lateral meniscus tests were normal.

The Board also notes that an October 2004 VA joints 
examination report shows that both of the veteran's knees had 
"flexion from 0 to 120 degrees when he runs into the tissue 
of his upper thigh.  He denies any pain on today's 
evaluation."

The Board finds that no rating in excess of 10 percent is 
warranted for the veteran's right knee disability under the 
pertinent Diagnostic Codes.

First, the Board notes that it is clear from the medical 
evidence that the veteran's right knee is not ankylosed.  
Thus, Diagnostic Code 5256 does not apply.

No rating in excess of 10 percent is warranted under 
Diagnostic Code 5257, as the medical evidence discussed above 
shows that the veteran does not have moderate lateral 
instability of the knee, and the evidence does not reflect 
that he experiences moderate recurrent subluxation of the 
knee.  The November 2007 examination specifically found no 
ligamental instability, and the veteran stated that he "had 
no symptoms of giving way" and "denies any stiffness or 
locking."  The veteran clearly reports symptoms featuring 
pain and weakness, but neither the veteran's statements nor 
the medical evidence suggests moderate recurrent subluxation.

Furthermore, no higher rating may be assigned under 
Diagnostic Code 5258 as the criteria under that Code are not 
met.  The veteran "denies any stiffness or locking," and 
there is otherwise no medical evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.

The Board again notes that there is no rating in excess of 10 
percent available under Diagnostic Code 5259 for cartilage 
removal.

Finally, with regard to Diagnostic Codes 5260 and 5261, the 
medically documented range of motion for the veteran's right 
knee does not quality for a rating under either Diagnostic 
Code.  The veteran's active range of motion, demonstrated at 
the November 2007 VA examination, was 0 to 140 degrees.  
Accounting for the arc of motion affected by pain, in the 
light most favorable to the veteran, the veteran still 
retained 100 degrees of functional flexion without limitation 
from pain.  Even if, strictly for the sake of the veteran's 
argument, the Board were to consider the examiner's notation 
of crepitus from 60 to 100 degrees of flexion as an 
indication of functional limitation, the veteran would still 
retain 60 degrees of clearly functional flexion.  The amount 
of retained functional flexion in the veteran's right knee is 
clearly greater than 45 degrees, and thus no rating under 
Diagnostic Code 5260 may be applied in this case to result in 
increased compensation.  Likewise, it is clear from the 
record that the veteran's right knee retains the functional 
ability to move in extension to the 0 degree position; thus, 
no rating under Diagnostic Code 5261 may be applied in this 
case to result in increased compensation.

The Board again acknowledges that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally AOPGCPREC 23-97 and VAOPGCREC 9-98.  In this case, 
there is evidence suggestive of degenerative changes in the 
veteran's right knee.  However, although the veteran's right 
knee disability has been rated by the RO by analogy to 
Diagnostic Code 5257, through application of 5299-5277, the 
medical evidence shows no recurrent subluxation or lateral 
instability in the right knee.  The opinions of the VA's 
General Counsel appear to require persuasive evidence that a 
claimant actually suffers from the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.  Thus, no separate ratings may be considered on 
this basis in this case.

In sum, the Board finds that assignment of a rating in excess 
of 10 percent is not warranted for residuals of a right knee 
injury in this case.

Spinal Disabilities

The veteran also claims entitlement to increased disability 
ratings for disabilities of the spine.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine is rated as 0 percent disabling when 
slight, 10 percent disabling when moderate, and 10 percent 
disabling when severe.  Additionally, under Diagnostic Code 
5285 covering fractured vertebra, 10 percent may be added to 
an evaluation for demonstrable deformity of a vertebral body.

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

I.  Thoracolumbar Spine Scoliosis

The veteran claims entitlement to an increased disability 
rating for his thoracolumbar spine disability.  The RO has 
rated the veteran's service-connected thoracolumbar spine 
disability as 10 percent disabling under Diagnostic Codes 
5291-5295.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that a rating of 20 percent, but no higher, is shown to 
be warranted for the veteran's service-connected 
thoracolumbar spine disability under former Diagnostic Code 
5292.

In applying former Diagnostic Code 5292, the Board first 
considers the findings presented in the November 2007 VA 
examination report.  The November 2007 VA examination report 
describes that "examination of his lumbar spine demonstrates 
an area of tenderness on static examination localized 
approximately 3 to 4 cm to the left side of the midlines at 
the L2-L3 junction."  Significantly, the Board observes that 
"Muscle spasm is noted in this area as well as tenderness 
and the muscle spasm increases during active range of motion 
with a painful arc as described below."  The Board also 
observes that the examiner noted, at the beginning of his 
physical examination findings, that the veteran "does not 
embellish symptoms."  The Board has taken careful 
consideration of the limitations due to pain indicated by the 
examination findings.

The November 2007 VA examination report shows thoracolumbar 
"forward flexion zero to 85 degrees with a painful arc noted 
from 60 to 85 degrees on the area previously described on the 
left side at the L2-L3 level."  Further, "[e]xtension is 
zero to 30 degrees with a painful arc from 20 to 30 degrees 
in the same location."  Additionally, "[s]ide bending is 
zero to 30 degrees to the right and zero to 30 degrees to the 
left with left sided bending the only bending motion causing 
pain with a painful arc from 20 to 30 degrees on left sided 
motion."  Finally, "[r]otation is zero to 20 degrees to the 
right and zero to 20 degrees to the left with no complaints 
of pain and no increase in paraspinal muscle spasm and 
appears to be decreased by body habitus."

As discussed above, and in the Board's prior remand, the June 
2006 VA examination report contains some findings that are 
confusingly difficult to interpret and reconcile with the 
other information of record.  Nevertheless, in an effort to 
afford the veteran every consideration, the Board notes some 
potentially pertinent aspects of this report.  The report 
shows flexion to 90 degrees, extension limited by pain to 10 
degrees, right lateral flexion limited by pain to 15 degrees, 
left lateral flexion limited by pain to 15 degrees, right 
rotation limited by pain to 15 degrees, and left rotation 
limited by pain to 15 degrees.  The report states that 
"[t]here are no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement."  The Board 
again notes that it is reasonably apparent that these results 
may be unreliable due to some error in producing the 
electronic report.  This report's template comments are 
broadly self-contradictory and further reflect error.  In any 
event, the Board resolves reasonable doubt in favor of the 
veteran in granting an increased rating in this case, as 
discussed in more detail below.  No reasonable interpretation 
of this June 2006 report, even accepting its reported ranges 
of motion, supports a rating in excess of that which is 
granted by the Board in this decision.

The December 2004 VA examination report shows flexion limited 
by pain to 75 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, 
right rotation limited by pain to 5 degrees, and left 
rotation limited by pain to 5 degrees.  It was noted that 
there was no ankylosis and "no signs of intervertebral disc 
syndrome present."

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Based upon the most 
recent results, the Board observes that pain currently 
appears to functionally limit the veteran's thoracolumbar 
forward flexion, extension, and left sided bending, in each 
case impacting approximately one quarter to one third of the 
range of motion.  This pain appears to be objectively 
confirmed by muscle spasm increasing during active range of 
motion testing.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Considering functional limitation in 
the light most favorable to the veteran, the most recent 
November 2007 report shows that he retains 170 degrees of 
combined range of motion.  The Board notes that the December 
2004 report shows 175 degrees of combined motion, and even 
the apparently erroneous June 2006 report shows 165 degrees 
of combined motion.  Such results do not demonstrate a 
persuasively "moderate" rather than "slight" limitation.  
However, the Board has considered the veteran's testimony as 
well as the November 2007 VA examiner's diagnostic 
characterization that the veteran's thoracolumbar disability 
features lumbar strain that is "moderate" in severity.  
Resolving reasonable doubt in favor of the veteran, and 
accounting for functional limitation due to pain, the Board 
finds that the evidence shows limitation of the thoracolumbar 
ranges of motion that most nearly approximates "moderate" 
limitation rather than "slight" limitation.  Thus, the 
Board finds that these findings reasonably support assignment 
of a 20 percent rating under the applicable former Diagnostic 
Code 5292.

The Board does not find that the veteran's thoracolumbar 
ranges of motion are shown to be "severely" limited, and 
thus no rating in excess of 20 percent under the former 
Diagnostic Code 5292 is supported by the November 2007 VA 
examination report.  Even accounting for pain, the veteran 
retains functional use of two-thirds to three-quarters of his 
ranges of motion in the affected flexion, extension, and left 
side bending motions.  The veteran retains a complete pain 
free range of right side bending motion.  The veteran's 
rotational ranges of motion are said to be reduced by body 
habitus rather than pain or spinal disability, but in any 
event the veteran retains functional use of two-thirds of 
normal rotational motion in each direction.  The Board does 
not find that these facts support a finding of "severe" 
limitation of motion of the lumbar spine for the purposes of 
former Diagnostic Code 5292.

The Board now directs its attention towards application of 
the remainder of the pertinent former rating criteria.

The Board notes that there is no evidence of vertebra 
fracture in this case, and thus the provisions of the former 
Diagnostic Code 5285 are not for application.

No schedular rating in excess of 10 percent is available 
under the former Diagnostic Code 5291.

Turning to consideration of former Diagnostic Code 5293, the 
Board notes that the November 2007 VA examination report 
states that "[m]ild degenerative disk disease is noted at 
all levels of the lumbar spine."  Mild intervertebral disc 
syndrome warrants a 10 percent rating under former Diagnostic 
Code 5293, and thus the November 2007 VA examination report 
does not support the assignment of a rating in excess of 20 
percent (the rating which the Board has found is warranted 
under former Diagnostic Code 5292).  The Board notes that 
former Diagnostic Code 5293 provides for a rating in excess 
of 20 percent only for disability that is "severe" or 
"pronounced," and the findings in the November 2007 VA 
examination report do not support such assignments for the 
noted "[m]ild degenerative disk disease."  Furthermore, the 
Board notes that the November 2007 report's diagnostic 
impressions noted that the veteran's lumbar pathology was 
"without evidence of radiculopathy."

With regard to application of former Diagnostic Code 5295, 
the Board notes that the only rating in excess of 20 percent 
available under this Code requires "lumbosacral strain 
[that] is severe."  The provisions of the Code outline 
clinical features of the severity of lumbosacral strain 
contemplated by this maximum schedular rating, such as 
"listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position."  The findings in the November 2007 
VA examination report do not indicate these clinical 
features.  The Board notes that the veteran is diagnosed with 
scoliosis, and not with listing of the spine due to lumbar 
strain.  Former Diagnostic Code 5295 also contemplates a 
rating in excess of 20 percent for "loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space...."  However, the November 2007 range of motion 
testing does not indicate severe loss of lateral motion due 
to lumbosacral strain.  The Board also acknowledges that a 
maximum schedular rating under former Diagnostic Code 5295 
may be warranted for "some of the above with abnormal 
mobility on forced motion," but the November 2007 VA 
examination report does not show clinical features of the 
veteran's spine disability to meet this criteria.

The Board now turns to consideration of the new rating 
criteria, and application of the General Rating Formula for 
Diseases and Injuries of the Spine.  The Board again notes 
that it has found the evidence reasonably supports a 20 
percent rating under former Diagnostic Code 5295, and now 
only considers whether a rating in excess of 20 percent may 
be warranted under the newer criteria.

However, no rating in excess of 20 percent is warranted for 
the veteran's thoracolumbar spine disability under the 
applicable General Rating Formula for Diseases and Injuries 
of the Spine.  In this regard, the Board recognizes the 
General Rating Formula provides for a higher rating for this 
disability only when forward flexion of the thoracolumbar 
spine is 30 degrees or less or there is ankylosis of the 
entire thoracolumbar spine.  Even accounting for functional 
limitations due to such factors as pain, neither the November 
2007 VA examination report, nor any other evidence of record, 
indicates such limitation or clinical features.

Neither is any rating in excess of 20 percent warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under this formula, a rating in 
excess of 20 percent contemplates incapacitating episodes 
having a total duration of at least 4 weeks over a 12 month 
period.  The Board notes that the November 2007 VA 
examination report shows that the veteran "states that he 
has had doctor recommended bedrest due [to] low back pain 
twice in the past year and has called in sick approximately 
twice in the last year due to low back pain..."  This does not 
appear to indicate, nor does any other content of the 
November 2007 VA examination report or other medical evidence 
indicate, that the veteran has been incapacitated by 
intervertebral disc syndrome for a total duration of 4 weeks 
over a 12 month period.  The Board again observes that the 
diagnostic testing detailed in the November 2007 VA 
examination report identified "mild degenerative disk 
disease" of the lumbar spine.  No medical evidence 
meaningfully contradicts this characterization, and the 
evidence repeatedly shows no radiculopathy and no 
intervertebral disc syndrome symptoms.  The Board can find no 
basis in the evidence of record upon which a rating in excess 
of 20 percent may be warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

In sum, resolving reasonable doubt in favor of the veteran, 
the Board finds that assignment of a 20 percent rating is 
warranted for the veteran's thoracolumbar spinal disability 
in this case.  The Board finds that assignment of any rating 
in excess of 20 percent is not warranted for veteran's 
thoracolumbar spinal disability.



II.  Degenerative Disc Disease of the Cervical Spine

The veteran is seeking an increased rating for his service-
connected degenerative disc disease of the cervical spine.  
The RO has rated the veteran's service-connected cervical 
spine disability as 10 percent disabling under former 
Diagnostic Code 5291.  This Code is concerned with a 
different section of the spine, not the cervical spine; it 
appears possible that this may be an accidental 
misdesignation and the RO may have intended to assign the 
rating under Diagnostic Code 5290 for disabilities of the 
cervical spine.  In any event, the provisions of both of 
these former Diagnostic Codes have been previously outlined 
above and both are considered in rating the veteran's spinal 
disabilities in this decision.

The November 2007 VA examination report notes "[e]xamination 
of his cervical spine demonstrates mild paracervical spasm on 
the right side of the neck ... from the posterior inferior area 
of the right ear down to the level of the shoulder following 
the course of the trapezius muscle."  The examiner reported 
"[a]ctive range of motion of the cervical spine performed 
times three shows flexion zero to 45 degrees without 
significant pain."  Further, "[e]xtension is zero to 35 
degrees without significant pain but noticeable paraspinal 
spasm on the right side...."  Additionally, "[s]ide bending 
is zero to 40 degrees to the right and zero to 40 degrees to 
the left with pain on the right side only with a painful arc 
from 20 to 40 degrees."  Finally, "[r]otation is zero to 75 
degrees to the right and zero to 75 degrees to the left with 
pain only on the right side of the neck posteriorly with a 
painful arc from 50 to 75 degrees."

The December 2004 VA examination report shows flexion limited 
by pain to 30 degrees, extension limited by pain to 30 
degrees, right lateral flexion limited by pain to 30 degrees, 
left lateral flexion limited by pain to 20 degrees, right 
rotation to 80 degrees, and left rotation to 80 degrees.  It 
was noted that there was no additional functional limitation 
due to fatigue, weakness, lack of endurance and 
incoordination.

The June 2006 VA examination report shows flexion limited by 
pain to 40 degrees, extension to 45 degrees, right lateral 
flexion limited by pain to 35 degrees, left lateral flexion 
limited by pain to 35 degrees, right rotation limited by pain 
to 25 degrees, and left rotation limited by pain to 70 
degrees.  To the extent that the Board is able to reasonably 
interpret the June 2006 report, it appears that no additional 
functional limitation was noted.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Reviewing the most recent November 2007 report in 
the light most favorable to the veteran, the Board finds that 
the veteran currently retains fully normal forward flexion 
without functional limitation, and he retains over three 
quarters of normal extension without functional limitation.  
The veteran also retains approximately 88% of normal left 
lateral flexion and approximately 93% of normal left lateral 
rotation.  Accounting for pain, in the light most favorable 
to the veteran's claim, the veteran retains approximately 44% 
of normal right lateral flexion and 62% of normal right 
lateral rotation.

The normal combined range of motion of the cervical spine is 
340 degrees.  Even considering functional limitation in the 
light most favorable to the veteran, he currently retains 265 
degrees of combined range of motion, more than three quarters 
of the complete normal range.  The December 2004 VA 
examination report reflected 270 degrees of functionally 
retained combined range of motion.  The apparently error-
plagued June 2006 report, while the Board continues to note 
its apparent unreliability, is noted to show 250 degrees of 
functionally retained combined range of motion, which still 
reflects 73.5% of the normal range of motion is retained.

Turning first to application of the applicable former rating 
criteria, the Board finds that no increased rating is 
warranted under former Diagnostic Code 5290.  Although the 
evidence reflects that the veteran's cervical spine 
disability functionally limits his ranges of motion, the 
Board does not find that the "moderate" level of severity 
required for a rating in excess of 10 percent under former 
Diagnostic Code 5290 is shown where the veteran currently 
retains functional use of more than three quarters of the 
combined range of motion, and retains functional use of the 
majority of the normal range in all but one of the six 
pertinent cervical spine motions; the veteran retains over 
three quarters of the normal range in four of the six 
pertinent motions.

The Board also finds that no rating in excess of 10 percent 
is warranted for the cervical spine disability under former 
Diagnostic Code 5293.  The November 2007 VA examination 
report indicates a finding of "degenerative disk disease at 
C4-C5 with anterior vertebral lipping at that level."  The 
Board acknowledges that an October 2004 VA medical report 
describes cervical spine disability as involving "mild 
osteophytosis" which "may be causing a mild 
radiculopathy."  Significantly, however, the November 2007 
VA examination report more clearly states that the cervical 
spine disability is "mild without evidence of 
radiculopathy."  The Board also notes that an October 2006 
VA medical record shows that the "disc degeneration at C4-5 
and C5-6" involves only "minimal impingement of cord."  
The medical evidence does not otherwise detail substantial 
symptomatology, neurological or otherwise, specific to 
intervertebral disc syndrome in this case.  Thus, the Board 
finds that the evidence does not show that the veteran's 
cervical spine disability manifests in intervertebral disc 
syndrome of moderate severity sufficient to warrant a rating 
in excess of 10 percent under former Diagnostic Code 5293.

Moving to application of the new rating criteria, the Board 
finds that a rating in excess of 10 percent is also not shown 
to be warranted under the new standards.  The General Rating 
Formula for Diseases and Injuries of the Spine provides for a 
higher rating for cervical spine disability limiting forward 
flexion of the cervical spine to 30 degrees, or the combined 
range of motion of the cervical spine limited to 170 degrees.  
As made clear in the medical findings discussed above, 
neither of those requirements are shown to be met in this 
case; the veteran's ranges of motion during November 2007 
testing did not reveal limitation meeting these criteria.

The General Rating Formula may provide a higher rating for 
cervical spine disability manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  However, the veteran's cervical spine 
disability is not shown to be manifested by any of these 
clinical features.  The Board notes that the veteran's 
diagnosed "thoracolumbar scoliosis," as most recently 
stated in the November 2007 VA examination report, is not a 
feature of his cervical spine disability.  A September 2002 
private medical records shows x-rays interpreted to reveal, 
at that time, "The discs are normal in height, and the 
cervical curvature is normal.  No osteoarthritic changes are 
seen in the facet or unconvertable joints."  The impression 
at that time was "Negative cervical spine series."  The 
Board further notes that the medical evidence clearly 
reflects that the veteran does not suffer from ankylosis of 
the entire cervical spine.

Neither is any rating in excess of 10 percent warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under this formula, a rating in 
excess of 10 percent contemplates incapacitating episodes 
having a total duration of at least 2 weeks over a 12-month 
period.  The Board notes that the November 2007 VA 
examination report shows that the veteran "denies any 
incapacitating episodes of neck pain causing lost work 
time."  This does not appear to indicate, nor does any other 
content of the November 2007 VA examination report or other 
medical evidence indicate, that the veteran has been 
incapacitated by intervertebral disc syndrome of the cervical 
spine for a total duration of 2 weeks over a 12 month period.  
The Board again observes that the diagnostic testing detailed 
in the November 2007 VA examination report characterized the 
veteran's cervical spine disability as "mild" and indicates 
that it is "without evidence of radiculopathy."  The Board 
can find no basis in the evidence of record upon which a 
rating in excess of 10 percent may be warranted under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

In sum, the Board finds that assignment of a rating in excess 
of 10 percent is not warranted for degenerative disc disease 
of the cervical spine in this case.

Conclusion

The Board acknowledges that the veteran has chronic pain of 
the thoracolumbar spine, cervical spine, and right knee; 
thus, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  The Board has awarded a 
20 percent disability rating for the thoracolumbar spine 
disability in this case on the basis of such considerations.  
However, no further increased compensation is warranted under 
these provisions because there is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination beyond what has been expressly accounted for 
in the analysis above, relying upon medical evidence which 
has expressly addressed these matters.  The November 2007 VA 
examination specifically found "no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination or lack of endurance except 
as noted on the examination above ...."  The Board has 
discussed and accounted for the all of the notations 
concerning such limitation in the medical evidence of record.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his disabilities on 
appeal.  The Board acknowledges and understands his belief 
that the disabilities are more severe than the assigned 
disability ratings reflect.  However, the Board must note 
that while lay-statements are competent to provide evidence 
regarding history and symptomatology, they are not competent 
to provide evidence regarding the clinical severity of the 
veteran's disabilities.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of the clinical severity of a disease or disability.  
The Board has found that a rating of 20 percent is warranted 
for the veteran's thoracolumbar spinal disability, but is 
unable to find that the competent evidence shows that any 
additional increased rating is warranted for the disabilities 
on appeal, based upon the clinical findings of medical 
professionals and the objective evidence of record.  The 
assigned disability ratings contemplate the criteria most 
nearly approximating the disability pictures demonstrated by 
the evidence.

The veteran clearly suffers from thoracolumbar spine, 
cervical spine, and right knee impairment.  However, the 
Board is bound by regulations which set forth the criteria 
for various ratings.  Resolving reasonable doubt in favor of 
the veteran, a rating of 20 percent for the thoracolumbar 
spine disability is warranted.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for any other increased ratings have been met under any 
applicable Diagnostic Code.  Again, the veteran may always 
advance a claim for an increased rating should the severity 
of any service-connected disabilities increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

A 20 percent disability rating (but no higher) is warranted 
for the veteran's service-connected thoracolumbar spine 
disability.  To this extent, the appeal is granted, subject 
to laws and regulations governing payment of VA monetary 
benefits.

Increased ratings are not warranted for the veteran's 
service-connected degenerative disc disease of the cervical 
spine and residuals of right knee injury.  To this extent, 
the appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for 
gastroesophegal reflux disorder with hiatal hernia, the Board 
is of the opinion that the veteran's April 2008 statement 
expresses disagreement and a desire for appellate review 
regarding the January 2008 rating decision.  38 C.F.R. 
§ 20.201.  Therefore, the Board finds that the veteran has 
filed a timely notice of disagreement.  The United States 
Court of Appeals for Veterans Claims (Court) has now made it 
clear that the proper course of action when a timely notice 
of disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet.App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
gastroesophegal reflux disorder with hiatal hernia.  38 
C.F.R. § 19.26.  The veteran will then have the opportunity 
to file a timely substantive appeal if he wishes to complete 
an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to 
an initial disability rating in excess of 
10 percent for gastroesophegal reflux 
disorder with hiatal hernia, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the April 
2008 notice of disagreement, including 
issuance of an appropriate statement of 
the case, so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


